Title: From John Adams to the President of Congress, 17 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 17 May 1781. LbC Adams Papers. printed: JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 455.
This letter is not in the PCC and was probably never sent. It contains a list, according to nationality, of vessels paying tolls to Denmark in 1780 for passage through the Oresund Strait connecting the Kattegat and the Baltic Sea. According to this report, published at Copenhagen, five nations—the Netherlands, Sweden, Britain, Denmark, and Russia—accounted for 7,654 of the 8,294 ships.
